MOORMAN, C. J.
Paul Popowich brought this action originally in the State Court against the American Steel & Wire Co. for the purpose of recovering damages by reason of injuries sustained by him when he slipped off the ledge of a window while engaged in washing same in one of the buildings of the Wire Co., and while being in the employ of a window cleaning concern.
The case was removed to the Federal District Court by the Company and upon its motion after the statement of the case by the plaintiff, the court entered judgment dismissing the cause. Error was prosecuted to the Circuit Court of Appeals, and Popowich bases his claim to recover on 871-15 and 871-16 GC. which provides in substance that every employer shall furnish a place of employment which shall be safe for employees and frequenters and furnish safety devices, and everything reasonably necessary to protect the life, health and welfare of such employees and frequenters; and that no employer shall fail to do the things above set forth. The Court of Appeals held:
1. The Ohio Supreme Court in 108 OS. 149 held that these sections were within the meaning of “lawful requirements” as that term is used in the Ohio Constitution.
2. Popowich contends that he was a “frequenter” within the meaning of the statute, that is a person other than an employee who may go in or be in a place of employment under circumstances which render him other than a trespasse.
3. These sections were designed to fix the relation of employer and employee and the legislature saw fit to extend this protection to a frequenter of a place where the employee was required to be.
4. It was not claimed that any employee of the Company was required to work at the places Popowich was injured to engage in the work he was doing.
5. “Place of employment” means the place where some employee is required to work, either temporarily or permanently; and to include other places would be to divert the purpose of the statute and impose upon an employer the duty of making safe a place for one who is not an employee or a frequenter, of a place used temporarily or permanently by employees.
6. To extend the duty of the employer to a place of that kind would be to expand the statute beyond its intended remedial effect.
Judgment therefore affirmed.